Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments regarding the 103 rejection have been considered and they are not persuasive. 
	Applicant argues, page 10, 
What Chen completely fails to disclose or suggest is that the user terminal, after receiving control information pertaining to the operational conditions of the LBT communications links in the set of LBT communications links and before performing the LBT procedure, performs measurements and determines whether to perform the LBT procedure based on the control information and the measurements as recited in amended Claims 15 and 19.

The examiner respectfully disagrees. As indicated in the office action, fig. 4 of Chen clearly discloses before performing the LBT procedure, performs measurements and determines whether to perform the LBT procedure based on the control information and the measurements (fig. 4, [0046-51], upon (after) receiving instruction  (control information) to do measurement, before performing the LBT procedure;  the UE determines to measure a usage state of a band or communication link, the base station generates sub-band info based on the measurement received and sends the sub-band indo to the UE for the UE to perform LBT procedure).

Applicant argues, page 12, 
What Park completely fails to disclose or suggest is ….  "saving the received control information for performing one or more operational tasks related to one or more of: adjustment of transmit power; power control of user terminal; and scheduling of user terminals in uplink and/or downlink" as recited in amended Claims 23 and 25. Rather, Park merely discloses sending information indicating the success or failure of the LBT 

The examiner respectfully disagrees. As indicated in the office action, Park clearly discloses saving the received control information for performing one or more operational tasks related to one or more of: adjustment of transmit power; power control of user terminal; and scheduling of user terminals in uplink and/or downlink (Park, [0235-36], stores ACK/NACK information about an LBT success or failure in the previous sub-frame and determine ACK/NACK is related to actual data transmission or the operation condition of the communication link) related to one or more of:
 adjustment of transmit power; 
power control of user terminal; and 
scheduling of user terminals in at least one of uplink and downlink (Park, [0105][0235-36], eNB stores ACK/NACK information and determines whether the control information reported by the UE is related to data transmission so that a retransmission operation can be controlled or scheduled). It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options. Therefore, all the rejections remains.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(s) 15-26 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US20170118784) in view of Park (US20180124749, provisional application 62145151, filed on 4/9/2015, has full support).
Regarding claim 15, Chen discloses a method of operating a user terminal in a wireless communication network, the method comprising: 
performing a Listen-Before-Talk (LBT) procedure on at least one LBT communication link of a set of LBT communication links (figs. 4, 11, [0052], performing LBT before D2D communication; the terminal device 2 may sense received radio wave power of the indicated sub-band in a "Listen before Talk" scheme ); the performing the LBT procedure being based on information received by the user terminal; and the received information pertaining to operational conditions of the LBT communication links of the set of LBT communications links ([0052][0107], fig. 4, upon receiving the sub-band information from the base station; the sub-band information indicates a sub-band that is available for the terminal devices that perform D2D communication; operational condition is the availability of the link), 
determining whether to perform the LBT procedure by performing measurements on the LBT communication links of the set of LBT communication links (fig. 4, [0046-51], upon receiving instruction to do measurement, the UE determines to measure a usage state of a band or communication link), and determining whether to perform the LBT procedure based on the performed measurements and the received operational conditions of the LBT communication links of the set of LBT communications links (fig. 4, [0046-51], the base station generates sub-band info based on the measurement received and sends the sub-band indo to the UE for the UE to perform LBT procedure), and
after performing the LBT procedure on the at least one LBT communication link, sending control information to one or both of another terminal and a network node wherein the control information comprises information related to one or both of:
the operational conditions of the LBT communication links; and
a result of a V2X operation performed by the user terminal.
Park discloses after performing the LBT procedure on the at least one LBT communication link, sending control information to one or both of another terminal and a network node wherein the control information comprises information related to one or both of:
the operational conditions of the LBT communication links (Park, [0103-105],  may perform LBT, may report LBT successful/failure information of LBT after performing the LBT operation); and
a result of a V2X operation performed by the user terminal.
It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options.
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Chen with the teachings of feed-backing the LBT status given by Park. The motivation for doing so would have been to efficiently allocate network resources based on the feedback (Park, [0014]).
Claim 19 is rejected same as claim 15.
Claims 23 and 25 are rejected same as claim 15 noting that Chen discloses various processor, circuitry, transmitter and Park discloses 
 saving the received control information for performing one or more operational tasks (Park, [0235-36], stores ACK/NACK information about an LBT success or failure in the previous sub-frame and determine ACK/NACK is related to actual data transmission or the operation condition of the communication link) related to one or more of:
 adjustment of transmit power; 
power control of user terminal; and 
scheduling of user terminals in at least one of uplink and downlink ([0105][0235-36], eNB stores ACK/NACK information and determines whether the control information reported by the UE is related to data transmission so that a retransmission operation can be controlled or scheduled). It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options.

Regarding claim 16, Chen and Park disclose the method of claim 15, wherein the terminal receives the information from the network node or the another terminal (Chen, [0052][0107], upon receiving the sub-band information from the base station).
	Claim 20 is rejected same as claim 16.

Regarding claim 17, Chen and Park disclose the method of claim 15, wherein the LBT communication links of the set of LBT communication links comprise Device To Device (D2D) communication links (Chen, figs. 4, 11, [0052], performing LBT before D2D communication links).
Claim 21 is rejected same as claim 17.

Regarding claim 18, Chen and Park disclose the method of claim 15, wherein the received information pertaining to operational conditions pertains to load and/or traffic on the LBT communication links (Chen, claim 6, the sub-band information that indicates a sub-band with a low usage ratio to the terminal device that performs D2D communication).
Claims 22, 24 and 26 are rejected same as claim 18.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENSHENG ZHANG/Primary Examiner, Art Unit 2474